NO. 07-08-0373-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   OCTOBER 13, 2008

                          ______________________________


                         MICHAEL D. BURLESON, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2007-417,120; HON. CECIL G. PURYEAR, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                ON MOTION TO DISMISS


       Appellant, Michael D. Burleson, appealed the trial court’s denial of his application

for writ of habeas corpus, which challenged a prosecution on double jeopardy grounds.

However, appellant has now filed a Motion to Abate or, Alternatively, to Dismiss Appeal.1



       1
          While appellant’s motion requests abatement, he has identified no reason for this
Court to abate the appeal and we fail to see any justification in doing so. Therefore, we
will limit our consideration to appellant’s request to dismiss. See TEX . R. APP. P. 42.2(a).
      Because the motion meets the requirements of Texas Rule of Appellate Procedure

44.2(a) and this court has not delivered its decision prior to receiving it, the motion is

hereby granted and the appeal is dismissed. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.




                                         Mackey K. Hancock
                                             Justice




Do not publish.




                                            2